Citation Nr: 1201807	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of the reduction of a 70 percent evaluation for posttraumatic stress disorder (PTSD) to 50 percent, effective November 1, 2007, to include entitlement to an evaluation in excess of 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late Veteran served on active duty from October 1967 to October 1969.  His military records show that he served in combat in the Republic of Vietnam with the United States Army, and that his military decorations include the Combat Infantryman Badge, the Bronze Star Medal, and the Air Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the 70 percent evaluation assigned for the Veteran's service-connected PTSD to 50 percent, effective November 1, 2007.  The Veteran appealed this determination, seeking restoration of the 70 percent evaluation and an increased evaluation above 70 percent for PTSD.


FINDINGS OF FACT

In December 2011, during the pendency of the current appeal, the Board was notified by the RO that the Veteran died in October 2011.


CONCLUSION OF LAW

Because of the death of the appellant Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As relevant, the current appeal was certified to the Board in June 2009.  During the pendency of the appeal, the appellant Veteran died in October 2011.  In December 2011, before an appellate decision could be rendered by the Board, the RO notified the Board of the Veteran's death.

As a matter of law, veteran's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243 - 44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333 - 34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran during the pendency of this appeal and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §  20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor or survivors of the Veteran.  38 C.F.R. § 20.1106 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . "  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (i.e., the Muskogee, Oklahoma, VA Regional Office).  

						(CONTINUED ON NEXT PAGE)



ORDER

The present appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


